DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


           Claims 1, 5 – 6, 11, 15 – 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al (US 2018/0287673).

            Re claims 1 and 11, Chang teaches of a system and method of decoding an uplink in a multiple input multiple output wireless communication system (symbol detection on UL-MIMO, Paragraphs 0047 – 0048) in an open radio access network (RAN, Paragraph 0026) having an open distributed unit (O-DU) (#510, BBU, Fig.5) and an open radio unit (O-RU) (#506, RRU, Fig.5), said method comprising: said O-DU: constructing a combining matrix for a resource block (equations 8 and 10 – 11 and Paragraphs 0110, R antennas per subcarrier (antennas per subcarrier, Paragraphs 0128 – 0132) into M values, where NR is a number of antennas, and M is less than NR (NRX>K, Paragraph 0049); and sending said M values per subcarrier to said O-DU (y compressed sent to BBU, Fig.5).

            Re claims 5 and 15, Chang teaches of wherein said method further comprises sending demodulation reference signals from said O-RU to said O-DU (DMRS, Fig.5 and Paragraphs 0081 and 0096).

            Re claims 6 and 16, Chang teaches of further comprising using said combining matrix to send said M values for demodulation reference signals from said O-RU to said O-DU (Paragraphs 0124 – 0125).

             Re claim 21, Chang teaches of a system comprising: an open distributed unit (0-DU) having a first processor and a first memory that contains first instructions (Paragraph 0020); and an open radio unit (0-RU) having a second processor and a second memory that contains second instructions that are readable by said second processor (Paragraph 0020), wherein said first instructions are readable by said first processor to cause said first processor to perform operations of: constructing a combining matrix for a resource block; and sending said combining matrix to said O-RU; and wherein said second instructions are readable by said second processor to cause said second processor to .

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

           Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Sandberg et al (US 2021/0143931) and further in view of Potter et al (“MIMO Beam-Forming with Neural Network Channel Prediction Trained by a Novel PSO-EA-DEPSO Algorithm el PSO-EA-DEPSO Algorithm”, Missouri University of Science and Technology, June 2008).

            Re claims 7 and 17, Chang teaches all the limitations of claims 1 and 11 as well as of further comprising: estimating channel coefficients from sounding reference signals (Paragraphs 0109 – 0112), using said channel coefficients for said constructing said combining matrix (equation 8, Paragraphs 0109 – 0112) and using said combining matrix to send said M values for demodulation reference signals from said O-RU to said O-DU (Paragraphs 0124 – 0125). However, Chang does not specifically teach of learning linear prediction (LP) coefficients from sounding reference signals; using said LP coefficients for said constructing said combining matrix.
            Sandberg teaches of linear prediction to predict the channel from sounding reference signals (Paragraphs 0035 and 0051).
            Potter teaches of learning a channel by using a neural network (Fig.1 and Page 3339).
.

Allowable Subject Matter

            Claims 2 – 4, 8 – 10, 12 – 14 and 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633